THE COURT.
October 8, 1941, the transcripts on appeal were filed in this court. Thereafter, the time for filing briefs having elapsed, an order to show cause why the appeal should not be dismissed for want of prosecution was issued, returnable November 26, 1941. On the latter date there was no appearance on behalf of appellants, either by brief or otherwise.
Therefore, pursuant to the provisions of section 1253 of the Penal Code, the judgments of the trial court are, and each of them is, affirmed.